UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 4, 2010 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 1-3619 PFIZER INC. (Exact name of registrant as specified in its charter) DELAWARE (State of Incorporation) 13-5315170 (I.R.S. Employer Identification No.) 235 East 42nd Street, New York, New York10017 (Address of principal executive offices)(zip code) (212) 733-2323 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. YES xNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES xNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large Accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES oNO x At August 9, 2010, 8,038,278,387 shares of the issuer’s voting common stock were outstanding. FORM 10-Q For the Quarter Ended July 4, 2010 Table of Contents PART I.FINANCIAL INFORMATION Page Item 1. Financial Statements Condensed Consolidated Statements of Income for the three and six months ended July 4, 2010, and June 28, 2009 3 Condensed Consolidated Balance Sheets as of July 4, 2010, and December31, 2009 4 Condensed Consolidated Statements of Cash Flows for the six months ended July 4, 2010, and June 28, 2009 5 Notes to Condensed Consolidated Financial Statements 6 Review Report of Independent Registered Public Accounting Firm 22 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 54 Item 4. Controls and Procedures 54 PART II.OTHER INFORMATION Item 1. Legal Proceedings 55 Item 1A. Risk Factors 59 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 59 Item 3. Defaults Upon Senior Securities 59 Item 5. Other Information 59 Item 6. Exhibits 59 Signature 60 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. PFIZER INC. AND SUBSIDIARY COMPANIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Three Months Ended Six Months Ended (MILLIONS, EXCEPT PER COMMON SHARE DATA) July 4, June 28, July 4, June 28, Revenues $ Costs and expenses: Cost of sales(a) Selling, informational and administrative expenses(a) Research and development expenses(a) Amortization of intangible assets Acquisition-related in-process research and development charges –– 20 74 20 Restructuring charges and certain acquisition-related costs Other deductions––net 72 15 Income from continuing operations before provision for taxes on income Provision for taxes on income Income from continuing operations Discontinued operations––net of tax (1 ) 3 1 4 Net income before allocation to noncontrolling interests Less: Net income attributable to noncontrolling interests 10 5 19 6 Net income attributable to Pfizer Inc. $ Earnings per share––basic: Income from continuing operations attributable to Pfizer Inc. common shareholders $ Discontinued operations––net of tax –– –– –– — Net income attributable to Pfizer Inc. common shareholders $ Earnings per share––diluted: Income from continuing operations attributable to Pfizer Inc. common shareholders $ Discontinued operations––net of tax –– –– –– — Net income attributable to Pfizer Inc. common shareholders $ Weighted-average shares used to calculate earnings per common share: Basic Diluted Cash dividends paid per common share $ (a) Exclusive of amortization of intangible assets, except as disclosed inNote 9B. Goodwill and Other Intangible Assets: Other IntangibleAssets. See accompanying Notes to Condensed Consolidated Financial Statements. 3 PFIZER INC. AND SUBSIDIARY COMPANIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (millions of dollars) July 4, 2010* Dec. 31, 2009** Assets Cash and cash equivalents $ $ Short-term investments Accounts receivable, less allowance for doubtful accounts Short-term loans Inventories Current deferred tax assets and other current assets Assets held for sale Total current assets Long-term investments and loans Property, plant and equipment, less accumulated depreciation Goodwill Identifiable intangible assets, less accumulated amortization Noncurrent deferred tax assets and other noncurrent assets Total assets $ $ Liabilities and Shareholders’ Equity Short-term borrowings, including current portion of long-term debt $ $ Accounts payable Dividends payable Income taxes payable Accrued compensation and related items Current deferred tax liabilities and other current liabilities Total current liabilities Long-term debt Pension benefit obligations Postretirement benefit obligations Noncurrent deferred tax liabilities Other taxes payable Other noncurrent liabilities Total liabilities Preferred stock 56 61 Common stock Additional paid-in capital Employee benefit trusts ) ) Treasury stock ) ) Retained earnings Accumulated other comprehensive (loss)/income ) Total Pfizer Inc. shareholders’ equity Equity attributable to noncontrolling interests Total shareholders’ equity Total liabilities and shareholders’ equity $ $ * Unaudited. ** Condensed from audited financial statements. See accompanying Notes to Condensed Consolidated Financial Statements. 4 PFIZER INC. AND SUBSIDIARY COMPANIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Six Months Ended (millions of dollars) July 4, June 28, Operating Activities: Net income before allocation to noncontrolling interests $ $ Adjustments to reconcile net income before allocation to noncontrolling interests to net cash (used in)/provided by operating activities: Depreciation and amortization Share-based compensation expense Asset write-offs and impairment charges Acquisition-related in-process research and development charges 74 20 Deferred taxes from continuing operations Other non-cash adjustments ) ) Changes in assets and liabilities, net of acquisitions and divestitures ) ) Net cash (used in)/provided by operating activities ) Investing Activities: Purchases of property, plant and equipment ) ) Purchases of short-term investments ) ) Proceeds from redemptions and sales of short-term investments Purchases of long-term investments ) ) Proceeds from redemptions and sales of long-term investments Other investing activities Net cash provided by/(used in) investing activities ) Financing Activities: Increase in short-term borrowings Principal payments on short-term borrowings ) ) Proceeds from issuances of long-term debt –– Principal payments on long-term debt (2 ) ) Purchases of common stock ) –– Cash dividends paid ) ) Other financing activities 77 ) Net cash (used in)/provided by financing activities ) Effect of exchange-rate changes on cash and cash equivalents ) 25 Net (decrease)/increase in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental Cash Flow Information: Cash paid during the period for: Income taxes $ $ Interest See accompanying Notes to Condensed Consolidated Financial Statements. 5 PFIZER INC. AND SUBSIDIARY COMPANIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Note 1. Basis of Presentation We prepared the condensed consolidated financial statements following the requirements of the Securities and Exchange Commission (SEC) for interim reporting. As permitted under those rules, certain footnotes or other financial information that are normally required by accounting principles generally accepted in the United States of America (U.S. GAAP) can be condensed or omitted. Balance sheet amounts and operating results for subsidiaries operating outside the U.S. are as of and for the three-month and six-month periods ended May 30, 2010, and May 24, 2009. On October 15, 2009, we completed our acquisition of Wyeth and, commencing from the acquisition date, our financial statements include the assets, liabilities, operating results and cash flows of Wyeth. As a result, legacy Wyeth operations are reflected in our results of operations for the second-quarter and six-month 2010 periods, but not for the second-quarter and six-month 2009 periods. Also, legacy Wyeth cash flows are reflected for the six-month period in 2010, but not for the six-month period in 2009. Revenues, expenses, assets and liabilities can vary during each quarter of the year. Therefore, the results and trends in these interim financial statements may not be representative of those for the full year. We are responsible for the unaudited financial statements included in this document.The financial statements include all normal and recurring adjustments that are considered necessary for the fair presentation of our financial position and operating results. The information included in this Quarterly Report on Form 10-Q should be read in conjunction with the consolidated financial statements and accompanying notes included in our Annual Report on Form 10-K for the year ended December 31, 2009. Note 2. Adoption of New Accounting Policies The provisions of the following new accounting standards were adopted as of January 1, 2010 and did not have a significant impact on our consolidated financial statements: ● An amendment to the recognition and measurement guidance for the transfers of financial assets. ● An amendment to the guidelines for determining the primary beneficiary in a variable interest entity. Note 3. Acquisition of Wyeth On October 15, 2009 (the acquisition date), we acquired all of the outstanding equity of Wyeth in a cash-and-stock transaction, valued at the acquisition date at approximately $68 billion. While Wyeth now is a wholly owned subsidiary of Pfizer, the merger of local Pfizer and Wyeth entities may be pending or delayed in various international jurisdictions and integration in these jurisdictions is subject to completion of various local legal and regulatory obligations. Recording of Assets Acquired and Liabilities Assumed The following table summarizes the provisional amounts recognized for assets acquired and liabilities assumed as of the acquisition date, as well as adjustments made in the first six months of 2010 to the amounts initially recorded in 2009 (measurement period adjustments). The measurement period adjustments did not have a significant impact on our consolidated statements of income, balance sheets or cash flows in any period and, therefore, we have not retrospectively adjusted our financial statements. Certain estimated values are not yet finalized (see below) and are subject to change, which could be significant. We will finalize the amounts recognized as we obtain the information necessary to complete the analyses, but no later than one year from the acquisition date. 6 PFIZER INC. AND SUBSIDIARY COMPANIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (millions of dollars) Amounts Recognized as of Acquisition Date(a) Measurement Period Adjustments Amounts Recognized as of Acquisition Date (as adjusted) Working capital, excluding inventories $ $
